Citation Nr: 1636055	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  13-24 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for headaches, to include as an undiagnosed illness.

2.  Whether new and material evidence has been received to reopen a claim of service connection for joint pain, to include as an undiagnosed illness.

3.  Whether new and material evidence has been received to reopen a claim of service connection for chronic fatigue, to include as an undiagnosed illness.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a gastrointestinal disability, to include as an undiagnosed illness.

5.  Whether new and material evidence has been received to reopen a claim of service connection for memory loss, to include as an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1983 to June 1991, with subsequent National Guard service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Milwaukee, Wisconsin Department of Veteran Affairs (VA) Regional Office (RO).  In June 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The issues of service connection for joint pain, chronic fatigue, a gastrointestinal disability, and memory loss (all to include as undiagnosed illnesses) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  An unappealed March 1997 rating decision denied the Veteran service connection for headaches based essentially on a finding that a there was no objective evidence of a chronic disability.

2.  Evidence received since March 1997 includes evidence not of record at that time that suggests the Veteran has a current headache disability that is related to service; relates to an unestablished fact necessary to substantiate the underlying claim of service connection; and raises a reasonable possibility of substantiating that claim.

3.  An unappealed March 1997 rating decision denied the Veteran service connection for joint pain based essentially on a finding that a there was no objective evidence of a chronic disability.

4.  Evidence received since March 1997 includes evidence not of record at that time that suggests the Veteran has a qualifying chronic disability manifested by joint pain; relates to an unestablished fact necessary to substantiate the underlying claim of service connection; and raises a reasonable possibility of substantiating that claim.

5.  An unappealed March 1997 rating decision denied the Veteran service connection for chronic fatigue based essentially on a finding that a there was no objective evidence of a chronic disability.

6.  Evidence received since March 1997 includes evidence not of record at that time that suggests the Veteran has a qualifying chronic disability manifested by fatigue; relates to an unestablished fact necessary to substantiate the underlying claim of service connection; and raises a reasonable possibility of substantiating that claim.

7.  An unappealed March 1997 rating decision denied the Veteran service connection for a gastrointestinal disability based essentially on a finding that a there was no objective evidence of a chronic disability.

8.  Evidence received since March 1997 includes evidence not of record at that time that suggests the Veteran has a qualifying chronic gastrointestinal disability; relates to an unestablished fact necessary to substantiate the underlying claim of service connection; and raises a reasonable possibility of substantiating that claim.

9.  An unappealed March 1997 rating decision denied the Veteran service connection for memory loss based essentially on a finding that a there was no objective evidence of a chronic disability.

10.  Evidence received since March 1997 includes evidence not of record at that time that suggests the Veteran has a qualifying chronic disability manifested by memory loss; relates to an unestablished fact necessary to substantiate the underlying claim of service connection; and raises a reasonable possibility of substantiating that claim.

11.  The evidence reasonably shows the Veteran has migraine headaches that are related to his active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for headaches may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has been received, and the claim of service connection for joint pain may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been received, and the claim of service connection for chronic fatigue may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  New and material evidence has been received, and the claim of service connection for a gastrointestinal disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  New and material evidence has been received, and the claim of service connection for memory loss may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

6.  Service connection for migraine headaches is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision reopens all claims on appeal, grants service connection for headaches, and remands the remaining service connection claims, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.


Claims to Reopen

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Historically, a December 1994 rating decision denied the Veteran service connection for joint and muscle pain based essentially on finding that a diagnosis had not been established.  Thereafter, an August 1995 rating decision denied service connection for all disabilities on appeal, including as undiagnosed illnesses, based on findings that they were not incurred in service in the Persian Gulf, shown to be continuous since service, or manifested to a compensable degree within two years after the last date of service in the Gulf.  A March 1997 rating decision continued those denials, adding that there were no objective indications of chronic illnesses manifested by headaches, joint pain, fatigue, gastrointestinal distress, headaches, or memory loss.  The Veteran was notified of that decision and his appellate rights, and did not timely initiate an appeal or submit new and material evidence in the year that followed; thus, the March 1997 decision became final based on the evidence then of record, and is the last final denial in this appeal.

Evidence in the record at the time of the March 1997 rating decision included the Veteran's service treatment records (STRs), a September 1994 VA Persian Gulf examination report, a November 1994 VA examination report, and VA treatment records.  

Evidence received since the March 1997 rating decision includes updated VA and private treatment records, an August 2010 VA examination report, lay statements from the Veteran, and June 2016 hearing testimony.  There are both clinical documentation and competent lay reports of persistent joint pain, fatigue, diarrhea, abdominal cramping, headaches, and memory loss, and yet there remain no clinical diagnoses for such pathology.  Notably, the August 2010 VA examination report and a January 2012 private treatment record also note diagnoses of migraine headaches, and suggest that such are related to service.

Such evidence was not previously of record; thus, it is clearly "new."  However, as the March 1997 decision specifically based its denial on a finding that there was no objective evidence of chronic disabilities, for the new evidence to also be considered material, it must relate to that unestablished fact.  Critically, "disabilities that have existed for 6 months or more [from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest] and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic."  38 C.F.R. § 3.317(a)(4).  In addition, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification (i.e., lay reports).  38 C.F.R. § 3.317(a)(3).  

The new evidence clearly shows that the Veteran continues to suffer from joint pain, chronic fatigue, diarrhea, abdominal cramping, headaches, and memory loss.  Moreover, there is clinical documentation of such pathology as early as 1994.  However intermittently such symptoms may occur, resolve, or recur, it is now clear that they have been persistent for far longer than six months.  Thus, the new evidence also reasonably suggests that the Veteran has objective indications of chronic disabilities manifested by joint pain, chronic fatigue, diarrhea, abdominal pain, and memory loss, just as he has stated.  Because there continues to be no apparent diagnoses encompassing the noted symptoms, and his claim is largely based on a presumptive theory of entitlement (based on his established service in Southwest Asia), establishing the mere existence of such "objective indications," of itself, raises a reasonable possibility of substantiating the claim under 38 C.F.R. § 3.317.  With respect to his headaches, the new evidence directly pertains to a current diagnosis and suggests a relationship to service. 

Accordingly, the Board resolves all remaining reasonable doubt in the Veteran's favor, and finds that the new evidence is also material, and the claims of service connection for joint pain, chronic fatigue, a gastrointestinal disorder, headaches, and memory loss may be reopened; the appeals in those matters must be remanded.  


Service Connection for Headaches 

As referenced above, service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service, or by showing continuity of symptoms after discharge.  38 C.F.R. § 3.303(b)(d).  

The Veteran states that he has headaches which began in service and have persisted since.  His STRs from active service are silent for reports of headaches.  However, a September 1994 Persian Gulf Registry examination report (three years after discharge) indicates he reported of bitemporal headaches radiating to the occipital lobe that began in July 1991 (one month after discharge).  There were no aggravating or alleviating factors.  The examiner did not indicate any clinical diagnosis at the time.  On November 1994 VA examination, the Veteran again reported recurrent chronic headaches since July 1991 without a set pattern.  The diagnosis was a history of tension headache, with no abnormal neurological findings on examination.

October 1995 private records note reports of headaches.  The following month, a statement from a private provider indicated the Veteran reported headaches that had plagued him since the Gulf War, and continued to do so.  That month, the private provider felt that cognitive therapy for Gulf War experiences may have been indicated.  August 1996 private records also note complaints of headaches, with a provider notation of "Gulf War Syndrome."  October 1996 records note tension and cluster headaches.  A December 2000 National Guard report of medical history notes frequent, severe headaches.  Private records thereafter continue to note treatment and complaints of headaches over the years.  Most notable is a December 2001 private record (when the Veteran was not pursuing an active appeal) noting complaints of worsening headaches over the last ten years, though an MRI showed normal brain appearance.  An April 2006 private record noted an initial diagnosis of headaches, with several confirming diagnoses thereafter.  A July 2010 letter from a private doctor indicated the Veteran had been suffering from headaches since at least May 2005, with treatment via Topamax and Oxycodone (when needed).  A statement from a former employer received that month also attested to the Veteran's struggle with headaches, often having to take time off work.  However, a July 2010 neuropsychiatric evaluation found no abnormalities.  

On August 2010 VA examination, the Veteran reported headaches while deployed, and continuing beyond discharge.  He said he did not seek medical care for headaches in service.  However, they continued to bother him two or three times a week, affecting different areas.  On neurological examination, he reported various exposures in service, as well as neuroprotective pills to protect against nerve gas damage.  The examiner felt his overall pattern was migraine in nature, but the examination was normal.  While an addendum indicates an October 2010 spectroscopy was inconsistent with solvent-related pathology (such as environmental hazard exposure), the examiner nonetheless felt that migraines could be the official diagnosis and service-connected.

In December 2010, the Veteran was sent for a sleep study to evaluate his chronic headaches and fatigue.  However, there was no clear evidence of obstructive sleep apnea, and only snoring was noted.  In January 2012, his private physician diagnosed complicated migraines.  She indicated review of VA records and, based on the long-term treatment of the Veteran, the examination, and her review of relevant records, she opined that there is at least a "50/50 probability" that his symptoms are related to service in the Gulf War.  

In a June 2016 statement, the Veteran reported headaches during his active service.  He said they were especially prominent during and after his time in the Persian Gulf (December 1990 to April 1991).  He said he continues to have residuals of headaches.  At the June 2016 hearing, the Veteran testified that his headaches may be related to "PB" pills he took while in the Persian Gulf.  The tablets were administered to protect service members from nerve gas.  He indicated that everyone in his battalion that took the pills began having headaches.  

The medical evidence is not in dispute as to whether the Veteran has a current headache disability-in fact, the only clinical diagnoses in the record are in agreement (migraines).  Moreover, there is clinical documentation of complaints and evaluation for headaches dated as remotely as 1994.  In addition, the Veteran is fully competent to report lay-observable symptoms (such as headaches) and describe their history, course, and progression, and the Board has found no reason to question the veracity of his various statements espousing continuous headaches since service.  They have been largely consistent and are not directly refuted by any other evidence, including medical evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (finding credibility can be generally evaluated by facial plausibility of the testimony and the consistency of the witness testimony).  Furthermore, additional probative weight should be afforded to his December 2001 reports of worsening headaches for ten years, when there was no active appeal or claim pending.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (noting a strong motive to be truthful to receive proper treatment, indicating statements in the course of such treatment may be afforded greater probative value).  Critically, the Board notes that the only two linkage opinions in the record (from the August 2010 VA examiner and the Veteran's private physician of several years) agree that the Veteran's current migraines are likely related to service.  

In light of the above, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's current migraine headache symptoms have been continuous since, or are otherwise related to, service.  Resolving all remaining reasonable doubt in the Veteran's favor, the Board finds that service connection for migraine headaches is warranted, and the appeal in this matter must also be granted.


ORDER

The appeals seeking to reopen service connection for headaches, joint pain, chronic fatigue, a gastrointestinal disability, and memory loss are granted.

The appeal seeking service connection for headaches is granted.



REMAND

Regrettably, regarding the remaining service connection claims on appeal (joint pain, chronic fatigue, gastrointestinal disability, and memory loss), further development is required.

First, the Board notes that one of the Veteran's contentions is that his various symptoms have been present since shortly after service, and continuous since.  Specifically, he testified at the June 2016 hearing that he complained of all such symptoms persistently throughout his 12 years of National Guard service following separation from active duty in June 1991.  However, STRs from such service are not in the record.  As such records are constructively of record and pertinent to the present appeal, they must be obtained.

Furthermore, while the Veteran was afforded an August 2010 VA examination to evaluate his alleged disabilities, significant diagnostic clarification is needed.  For example, the August 2010 examination makes flat conclusions, finding no basis for undiagnosed illnesses manifested by the alleged pathology, but does not fully address whether the Veteran has a qualifying chronic disability as defined in 38 C.F.R. § 3.317(a)(2)(i), which also considers medically unexplained chronic multisymptom illnesses (including chronic fatigue syndrome and functional gastrointestinal disorders).  For example, the examiner found the Veteran did not exhibit gastrointestinal symptoms at the time of examination, but did not indicate whether, based on either his reports or other clinical evidence, he had pathology consistent with a functional gastrointestinal disorder.  Similarly, he concluded that because no memory deficits were noted on examination, there was no underlying disability.  Such findings also largely ignore the Veteran's own competent and credible reports of observable symptoms and fly in the face of governing regulations specifically providing that lay reports be considered in identifying "objective indications" of chronic illness, and that intermittent recurrence and remittance over a long period is sufficient to establish chronicity.  Moreover, the Veteran's private physician has indicated he has "chronic fatigue," while the VA examiner found he did not meet the criteria for chronic fatigue syndrome, begging diagnostic clarification.  The Board also notes that neither the August 2010 VA examiner nor any other physician (to date) has had an opportunity to review the missing National Guard STRs, which may contain pertinent and even critical information bearing upon the nature and likely cause of the disabilities on appeal.  Finally, in the event that any diagnosable disabilities exist, linkage opinions would be needed to address the Veteran's allegations of a relationship between his disabilities and his environmental exposure in service and "PB" and neuroprotective pills that were issued therein.  Therefore, the Board finds that a new examination is needed.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding STRs from the Veteran's National Guard service following discharge from active duty in June 1991.  If such records are unavailable, the AOJ must document the scope of the search for the record, as well as the reason for their unavailability, and the Veteran must be notified of such unavailability and afforded the opportunity to produce any such records in his possession.

2. Then, schedule the Veteran for a Persian Gulf examination to determine the nature and likely cause of his joint pain, fatigue, gastrointestinal symptoms, and memory loss.  Based on a review of the entire record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide opinions that respond to the following:

a. Can the Veteran's joint pain, chronic fatigue, gastrointestinal distress, or memory loss be attributed by history, physical examination, or laboratory tests to any known clinical diagnosis?

b. If so, for each disability diagnosed, please opine whether it is at least as likely as not (a 50 percent or better probability) that such is directly related to the Veteran's active service, to include (but not limited to) as a result of environmental exposures (including burning oil fields) or medications taken at the time (including pyridostigmine bromide pills or any other neuroprotective medications, per the Veteran's report).

c. If any pathology cannot be attributed to any known clinical diagnosis, is it at least as likely as not (a 50 percent or better probability) that such pathology is a manifestation of either:

i. an undiagnosed illness manifested by either joint pain, chronic fatigue, gastrointestinal distress, or memory loss; 

OR

ii. a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms?  

Specifically, does the Veteran meet the diagnostic criteria for chronic fatigue syndrome or a functional gastrointestinal disorder (such as irritable bowel syndrome)?

All opinions must include a complete rationale and reasoning, citing to supporting factual data or medical literature, as appropriate.  For purposes of this examination, the examiner must consider the following:

"Medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or cause that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.

"Functional gastrointestinal disorders" are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  

3. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


